CHALCOGEN-CONTAINING COMPOUND, ITS PREPARATION METHOD AND THERMOELECTRIC ELEMENT COMPRISING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/11/2021:
Claim 1 has been amended; claims 4 and 5 have been cancelled. No new matter has been entered.
Claims 9-15 have been rejoined.
Previous rejections under 35 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6,312,617 (“Kanatzidis”) in view of KR 10-2017-0041540 (“Kim”). 
In Kanatzidis and Kim, there is no motivation to introduce the vacancy disclosed in Kim into the conductive isostructural compound of Kanatzidis. Kanatzidis also does not disclose or 
Further, Kim discloses problems with the inclusion of vacancies in thermoelectric materials in that thermal stability and mechanical stability cannot be guaranteed due to the generation of Sn vacancy in SnSe-based chalcogen compounds when applied to a thermoelectric module as a thermoelectric material (see paragraph [0006] in Kim). To solve the technical problem and to achieve the effect in Kim, the generation of vacancy in a chalcogen-containing compound needs to be suppressed. Thus, Kim teaches the need to inhibit the generation of vacancies. As such, there would not have been any reason or motivation for a person skilled in the art to introduce a vacancy into the conductive isostructural compound of Kanatzidis, much less specifically where the “alkali metal (M) is filled in a part of the vacancy (V)” as in the claimed subject matter.
Neither Kanatzidis nor Kim disclose partial substitution of vacancy of an alkali metal. Meanwhile, the alkali metal in the present claims is filled in a part of a vacancy (V). The addition of the alkali metal (M) leads to a decrease in hole charge concentration as a charge carrier, and as a result, thermal conductivity contributed by the charge carrier is reduced. At the same time, the alkali metal does not fill all of the vacant lattice sites and some of the vacancies remain, and thus, thermal conductivity can be further reduced. In addition, the alkali metal (M) additionally supplies electrons together with Sn and Sb filling the respective cation sites, and thus, electrical 
In addition, Kanatzidis and Kim do not disclose the conditions of the optimum molar ratio of the elements constituting the chalcogen-containing compound in the present claims, particularly the molar ratio of Sm:Sb:Te. However, when elements in a chalcogen-containing compound do not satisfy the optimum molar ratio condition, a secondary phase having a crystal structure other than a face-centered cubic structure is formed and these secondary phases act as impurities, thereby greatly degrading thermoelectric performance. The optimum molar ratio condition of the elements constituting the chalcogen-containing compound in the present claims is a technical feature necessary for preparing the chalcogen-containing compound and realizing the effect of improving the thermoelectric performance through the prevention of the formation of the secondary phase, but the formation of the secondary phase and the effect of the secondary phase on the thermoelectric performance cannot be easily achieved through repeated experiments from Kanatzidis and Kim, which do not disclose or teach such features.
There are also surprising and unexpected results from the claimed subject matter, such as realizing the effect of excellent thermoelectric performance index (ZT) through an increase in power factor and a decrease in thermal conductivity. The chalcogen-containing compound according to the present claims exhibits an improved effect in thermoelectric performance compared to Kanatzidis and Kim. These effects could not have been predicted based on the teachings of the prior art.
According to the experimental results in the specification, the chalcogen compounds in Comparative Examples 8 and 10, which include alkali metals, but do not include a vacancy, as in 2Te4 having a rhombohedral structure with a face-centered cubic lattice structure. Due to the presence of such a secondary phase, the chalcogen compounds in Comparative Examples 8 and 10 show deteriorated thermoelectric performance. In addition, the chalcogen compounds in Comparative Examples 6 and 7, which do not include a vacancy and alkali metal, as in Kim, included a secondary phase of SnSb2Te4 having a rhombohedral structure, and from that, it can be expected that thermoelectric performance deteriorated.
As such, the Applicant has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1-3 and 6-15 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729